                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:09-CR-259-FL-3

 UNITED STATES OF AMERICA,                        )
                                                  )
           v.                                     )
                                                  )                  ORDER
 LIAL DONNELL McKOY,                              )
                                                  )
                         Defendant.               )


       This matter is before the court on defendant’s motion for reduction of sentence pursuant to

the First Step Act of 2018, (DE 294), and emergency motion for status update, (DE 315).

       Upon consideration of the issues raised, the court DIRECTS the government to respond to

defendant’s First Step Act motion within 14 days of entry of this order. Within 14 days of the

government’s response, United States Probation shall file modification to the presentence

investigation report. The parties may file objections to the modified presentence investigation

report within 14 days of receipt of the report.

       Based upon the foregoing, the court GRANTS defendant’s motion for a status report, (DE

315), and HOLDS IN ABEYANCE defendant’s First Step Act motion, (DE 294), pending receipt

of the foregoing submissions.

       SO ORDERED, this the 5th day of May, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




          Case 5:09-cr-00259-FL Document 317 Filed 05/05/20 Page 1 of 1
